7 N.Y.2d 813 (1959)
In the Matter of Patrolmen's Benevolent Association of the City of New York et al., Appellants,
v.
Robert F. Wagner, Individually and as Mayor of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 18, 1959.
Decided December 30, 1959.
Mortimer B. Wolf, Charles Ballon, Harold Friedman and Hazel B. Mack for appellants.
Charles H. Tenney, Corporation Counsel (Edward A. Doberman and Seymour B. Quel of counsel), for respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs; no opinion.